DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-13) in the reply filed on 05/20/2021 is acknowledged. Non-elected Group II (claims 14-20) is withdrawn from consideration.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2019, 02/13/2020 and 09/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notification regarding 35 USC § 112f
The following is a quotation of pre-AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “at least one parameter that correlates to a molten bath” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “at least one parameter” coupled with functional language “that correlates to a molten bath” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: “at least one parameter” is a geometric size of the molten bath as described in the dependent claim 7.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
In claims 1-2: the terms: “…and/or…” are indefinite because it is unclear that the applicants try to claim one or the other OR both? For the purpose of examination, it is considered the terms “…and/or…” as “…or…”

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
	
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20160061727 A1), in view of Tsukamoto et al. (US 20040026381 A1).
	Regarding claim 1, Kobayashi discloses 
A method (inspection method, tittle) for determining quality of a weld seam of a workpiece (workpieces W, W2, fig.1) welded by laser beam welding (welding laser beam L1, fig.1) along the weld seam, the method (inspection method) comprising:  
monitoring, with a measuring system (inspection apparatus 100, fig.1) during a laser beam (welding laser beam L1, fig.1) welding operation, at least one parameter that correlates to a molten bath oscillation of a molten bath (molten pool Y1, fig.1) during the laser beam welding operation; 
establishing, from the at least one parameter, a measurement variable for an amplitude of the molten bath (molten pool Y1, fig.1) oscillation or a measurement variable for a frequency of the molten bath oscillation (molten pool Y1, fig.1) [Par.0076 cited: “…in the returned light beam, particularly a signal intensity of the vapor light (plasma light) caused due to melting and evaporation of the workpieces was measured in this experiment…”].

However, Kobayashi does not disclose determining a probability and/or a frequency of occurrence for the appearance of hot cracks in the weld seam of the workpiece from the measurement variable for the amplitude of the molten bath oscillation and/or the measurement variable for the frequency of the molten bath oscillation; and 
determining quality of the weld seam of the workpiece based on the probability and/or frequency of occurrence for the appearance of hot cracks in the weld seam. 

    PNG
    media_image1.png
    439
    495
    media_image1.png
    Greyscale


Tsukamoto discloses a method (laser welding method, abstract) for determining quality of a weld seam of a workpiece welded by laser beam welding along the weld seam (performing keyhole welding by a laser, figs.1 and 3), the method comprising:  
determining a probability or a frequency of occurrence for the appearance of hot cracks in the weld seam of the workpiece from the measurement variable for the amplitude of the molten bath oscillation (oscillations of molten pool, fig.1) or the measurement variable for the frequency of the molten bath oscillation (oscillations of molten pool) [Par.0026 cited: “…when welding is performed using a laser, as the penetration depth increases, the difficulty increases in stably forming a keyhole, thereby increasing the probability in occurrence of weld defects such an porosities (pores)…”]; and 
determining quality of the weld seam of the workpiece based on the probability aor frequency of occurrence for the appearance of hot cracks in the weld seam [Par.0055 cited: “…when tu was increased in excess of tu=10 ms, the periodical oscillation to be introduced to the molten pool was dampened, and the probabilit porosity occurrence was increased again …”].

    PNG
    media_image2.png
    332
    477
    media_image2.png
    Greyscale

Regarding claim 2, Tsukamoto discloses
determining the probability or frequency of occurrence for the appearance of hot cracks comprises comparing the measurement variable for the amplitude of the molten bath oscillation (oscillations of molten pool, fig.1) with at least one threshold value, and if the measurement variable for the amplitude of the molten bath oscillation (oscillations of molten pool) is above a saturation threshold value, determining that a hot crack occurs in the workpiece per amplitude maximum [Par.0026 cited: “…when welding is performed using a laser, as the penetration depth increases, the difficulty increases in stably forming a keyhole, thereby increasing the probability in occurrence of weld defects such an porosities (pores)…”].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize a method of Kobayashi, by incorporating the steps as taught by Tsukamotor, in order to provide a welded portion inspection method that is able to minutely inspect a welding state of a welded portion of workpieces.

Regarding claim 3, the modification of Kobayashi and Tsukamotor discloses substantially all the features as set forth above, but does not disclose the laser beam welding has a laser power that is modulated at a modulation frequency and a modulation amplitude k = 1 - Pmin/Pmax, where Pmin is a minimum laser power and Pmax is a maximum laser power during a modulation period.

Regarding claim 4, the modification of Kobayashi and Tsukamotor discloses substantially all the features as set forth above, but does not disclose the laser power is modulated with a sinusoidal form approximated by at least 12 base points per modulation period.

Regarding claim 5, the modification of Kobayashi and Tsukamotor discloses substantially all the features as set forth above, but does not disclose the sinusoidal form is approximated by at least 18 base points per modulation period.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a laser of Kobayashi, with a laser beam welding has a laser power that is modulated at a modulation frequency and a modulation amplitude k = 1 - Pmin/Pmax, where Pmin is a minimum laser power and Pmax is a maximum laser power during a modulation period, laser power is modulated with a sinusoidal form approximated by at least 12 base points per modulation period, sinusoidal form is approximated by at least 18 base points per modulation period, as it well known int eh art of manufacturing design choice purpose, in order to improve quality of a weld seam of a workpiece.

Regarding claim 6, Kobayashi discloses 
the workpiece (workpieces W, W2, fig.1) is steel [Par.0047 cited: “…In order to weld two workpieces (e.g., steel sheets) W1, W2 put on top of one another or disposed slightly spaced from each other …”].

Regarding claim 7, Kobayashi discloses 
the at least one parameter comprises a geometric size of the molten bath (geometric size of molten pool Y1, fig.1).

Regarding claim 8, Tsukamotor discloses 
detecting the geometric size of the molten bath (molten pool, fig.1) with a camera [Par.0047 cited: “…the inventor observed the movement of the surface of the molten pool through a high speed camera…”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize a method of Kobayashi, by using a camera, as taught by Tsukamoto, in order to detect the geometric size of the molten bath.

Regarding claim 9, Kobayashi discloses 
the geometric size is a molten bath length, a molten bath width, or a molten bath surface-area (geometric size of molten pool Y1 has a molten bath length, a molten bath width, or a molten bath surface-area, fig.1).

Regarding claim 10, Kobayashi discloses 
the at least one parameter comprises a local temperature in the molten bath (molten pool Y1) or in a heat track of the molten bath (molten pool Y1) at a location on the workpiece (workpieces W, W2, fig.1) fixedly positioned and spaced apart with respect to a laser beam focal spot (welding laser beam L1, fig.1).

Regarding claim 11, Tsukamotor discloses 
the local temperature is detected by a pyrometer or a thermal imaging camera [Par.0047 cited: “…the inventor observed the movement of the surface of the molten pool through a high speed camera…”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize a method of Kobayashi, by using a camera as taught by Tsukamoto, or a pyrometer or a thermal imaging camera, in order to detect the geometric size of the molten bath.

Regarding claim 12, Kobayashi discloses 
the at least one parameter comprises a geometric size of a weld capillary over a laser beam focal spot (welding laser beam L1, fig.1), and the geometric size of the weld capillary is determined using a measurement beam (inspection laser beam L5, fig.1) and a white light interferometer (returned light beam L2, fig.1).

Regarding claim 13, Kobayashi discloses 
subjecting the monitored at least one parameter to a Fourier transformation (light-receiving portion 2, fig.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
06/13/2021